Dismissed and Memorandum Opinion filed April 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00262-CV
                                   ____________

                 ACE PARKING MANAGEMENT, INC., Appellant

                                           V.

   MAIN STREET PARKING, LIMITED and BRANTLEY MINOR, Appellees


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-50648


                     MEMORANDUM                     OPINION

      This is an attempted discretionary interlocutory appeal of an order signed February
28, 2012, permitting an interlocutory appeal from partial summary judgment orders.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if permitted
by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      Section 51.014(d)-(f) of the Texas Civil Practice and Remedies Code, as amended
in 2011, provides for appeals from orders that are not otherwise appealable when permitted
by the trial court. The 2011 amendments to the statute explicitly apply only to cases
commenced on or after September 1, 2011. See Act of May 25, 2011, 82nd Leg. R.S., ch.
203, §§ 3.01, 6.01 2011 Tex. Gen. Laws 758, 761. Before the 2011 amendments, the
statute required that all parties agree to the interlocutory appeal. See Act of May 27, 2005,
79th Leg. R.S., ch. 1051, §§ 102, 2005 Tex. Gen. Laws 3512, 3512-13 (former Tex. Civ.
Prac. & Rem. Code §. 51.014(d).

       This suit commenced in 2009; therefore, it is governed by the prior version of the
statute requiring the agreement of all parties before an interlocutory appeal may be taken.
On April 2, 2012, this court received notice that appellee, Main Street Parking, Ltd, objects
to an interlocutory appeal in this case.

       On April 3, 2012, this court notified the parties that it would dismiss the appeal for
want of jurisdiction unless any party filed a response within ten days demonstrating that
this court has jurisdiction over the appeal. No response was filed.

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                             2